— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 8, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective June 24, 1974 on the ground that she was not available for employment. Substantial evidence supports the board’s finding of unavailability during the relevant period of time. The determination of credibility is within the board’s province (Matter of Bennett [Catherwood], 33 AD2d 946, 947). Decision affirmed, without costs. Greenblott, J. P., Koreman, Main, Larkin and Reynolds, JJ., concur.